Opinion by
Judge Peters:
It is apparent that according to the rule for the computation of time, as prescribed in Chiles v. Smith's Heirs, 13 B. Mon. 460, and subsequent cases, the appeal in this case was not taken within sixty days.
The judgment was rendered by the Pike quarterly court on the 24th of March, 1874, and the appeal was taken tO' the circuit court for Pike county on the 23d of May, 1874. By including the 24th of March, 1874, in the computation, that being the day on which the judgment was rendered in the quarterly court, and the 23d of May, *4861874, the day on which the appeal was taken, they make sixty-one days, consequently the appeal was not prosecuted within sixty days, as required by Sec. 852 of the Civil Code, and the judgment of the court below must therefore be affirmed.

Moore & Jones, for appellants. O. C. Bowles, for appellee.